Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114 was filed in this application after a decision by the Patent Trial and Appeal Board, but before the filing of a Notice of Appeal to the Court of Appeals for the Federal Circuit or the commencement of a civil action. Since this application is eligible for continued examination under 37 CFR  1.114 and the fee set forth in 37 CFR 1.17(e) has been timely paid, the appeal has been withdrawn pursuant to 37 CFR 1.114 and prosecution in this application has been reopened pursuant to 37 CFR 1.114. Applicant’s submission filed on January 27, 2021 has been entered.
Claims 1, 5, 8, 15-16, and 19 have been amended, no claims have been cancelled, and no new claims have been added.  Claims 1-20 are subject to examination and have been examined.

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot in view of the new grounds of rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 and 13-18 are hereby rejected under 35 U.S.C. 103 as being unpatentable over Sabat et al. (hereafter Sabat) US Patent Application 2007/0264009 A1 in view of Hrastar, et al. (hereafter Hrastar) US Patent 6272150 B1, and in further view of Huisenga, et al. (hereafter Huisenga) US Patent 7321846.

Regarding Claim 1, Sabat teaches A method comprising: determining, by a component (ROM 136/HOM 116) of a distributed antenna system (Sabat: Fig. 1, DAS 100), a link quality indicator (BER) associated with an aspect of performance of a digital transport link in the distributed antenna system over time, wherein the digital transport link is a cable (Fig. 1, optical fiber path 120/125); (Sabat: [0026, Fig. 1] "when the BER drops below a predetermined threshold level, ROM 136 reports the BER to HOM 116 so that HOM 116 can make the determination on whether to switch from the primary fiber path 120 to the backup fiber path 125").
Sabat teaches determining the BER relating to performance in a DAS, but does not explicitly teach an aspect of performance of a digital transport link in the distributed antenna system over time, and wherein the user device is separate from the distributed antenna system, wherein the user device is communicatively coupled to the distributed antenna system.
However, Hrastar does teach a link quality indicator (BER) associated with an aspect of performance of a digital transport link in the distributed antenna system over time (Hraster: [Col. 19, Lines 40-41] "Bit Error Rate: The number of bits in error over time is collected based on inferences made at the cable modem 106 or derived specifically as described above"); 
wherein the user device (server 111/operator display) is separate from the distributed antenna system, wherein the user device is communicatively coupled to the distributed antenna system (cable plant 105). (Hrastar: [Col. 7, Lines 63-65 , Fig.1, "Network control and management server 111 is preferably a computer or work station having a processor, memory and an operator display" which is separate from server cable plant 105 (DAS)).
It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the method of Sabat to include the teachings of Hrastar in order to provide a definition of BER as a performance aspect over time and status and indication of potential faults to an operator on a display connected to the system (Hrastar: [Col. 14, Lines 11-14, Col. 19, Lines 40-41]).
Continuing, the combination of Sabat and Hraster does not explicitly teach determining an indication of a potential fault condition of the digital transport link based on a history of the link quality indicator determined over time and before a fault condition of the digital transport link associated with the potential fault condition of the digital transport link occurs, wherein a potential fault condition of the digital transport link comprises a degradation of operation of the digital transport link to outside a normal operating range, wherein a normal operating range comprises a range of parameters in which the digital transport link is functioning at its full performance; and communicating the indication of the potential fault condition of the digital transport link to a user device to be displayed for a user.
However, Huisenga does teach determining an indication of a potential fault condition (imminent failure) of the digital transport link based on a history (trend) of the link quality indicator (BERT) determined over time and before a fault condition of the digital transport link (loop 18) associated with the potential fault condition of the digital transport link occurs, (Huisenga: [Col. 5, Lines 29-39] “through the monitoring of the bit error rate (BERT) of each device connected to the two-wire loop 18. If a single device on the loop 18 shows a trend towards a higher bit error rate than a baseline for a particular installation, this can be an indication that the device is failing and may require service. Depending upon the rate at which the bit error rate increases, an indication can be provided to an operator as either a warning of degradation or an indication of imminent failure. Prediction of this impending failure allows the device to be repaired at the next scheduled maintenance interval"),
wherein a potential fault condition of the digital transport link comprises a degradation (higher bit error rate) of operation of the digital transport link to outside a normal operating range (baseline), (Huisenga: [Col. 5, Lines 29-39] “If a single device on the loop 18 shows a trend towards a higher bit error rate than a baseline for a particular installation, this can be an indication that the device is failing and may require service"),
wherein a normal operating range comprises a range of parameters (saved data) in which the digital transport link is functioning at its full performance; (Huisenga: [Col. 4, Lines 2-14] "When the diagnostic device is initially installed on a new or existing segment, the device can analyze the communications from each field device, as each field device performs normal process communications. This information can be saved, for example in memory 72, for future reference conditions for each device individually. This saved data can be used to identify normal operation and provide a baseline for use in subsequent diagnostics. Characterization of each device in this manner allows for more precise diagnostics. Additionally, each device can be compared to standards in accordance with specific communication protocols, such as Fieldbus protocols, to ensure that the device is conforming to appropriate standards");
and communicating the indication of the potential fault condition of the digital transport link to a user device (display 78) to be displayed for a user. (Huisenga: [Col. 5, Lines 34-39]  “Depending upon the rate at which the bit error rate increases, an indication can be provided to an operator as either a warning of degradation or an indication of imminent failure, and [Col. 3, Lines 57-59] "an optional display 78 is provided which can be used to display diagnostic information to an operator. The display can provide diagnostic help status, and a local display is an indication of all devices on a loop segment"),
It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the combination of Sabat and Hraster to include the teachings of Huisenga in order to determine a potential fault based on degradation of a normal operation range to prevent failure (Huisenga: [Col. 5, Lines 29-39, Col. 4, Lines 2-14]).

Regarding Claim 2, The method of claim 1, the combination of Sabat, Hrastar, and Huisenga  teaches wherein determining the link quality indicator includes monitoring at least one of a signal-to-noise ratio, a resynchronization rate, a bit-error rate, or an interference associated with the digital transport link. (Sabat: [0024, Fig. 1] "fiber optic transceiver 112 communicates the bit error ratio (BER) of the uplink optical signal it receives [to Hub OPP Manager (HOM) 116]").

Regarding Claim 3, The method of claim 1, the combination of Sabat, Hrastar, and Huisenga teaches wherein determining the link quality indicator includes measuring at least one of a direct current resistance, a roundtrip time of a reflected signal, a current flow, an attenuation, an impedance, or a resistance of the digital transport link. (Sabat: [0024] “In other implementations, other signal quality indicators, such as but not limited to optical power levels, are used to determine whether or not communications...are within acceptable operating parameters...For example,...fiber optic transceiver 112 measures and communicates the optical power level of the uplink optical signal it receives” where it is commonly known in the art that power is a function of current).

Claim 4, The method of claim 1, the combination of Sabat, Hrastar, and Huisenga teaches wherein determining the indication of the potential fault condition of the digital transport link includes at least one of comparing an attenuation of a signal transmitted over a cable to a length of the cable, comparing a transmitted power level to a received power level, or comparing a measured current flow to an expected current flow. (Sabat: [0023, Fig. 1] “HOM 116 determines when communications via primary fiber path 120 are not within acceptable operating parameters based on the uplink optical signal received on the primary uplink optical fiber 124.  [0024] In one implementation of DAS 100, fiber optic transceiver 112 communicates an uplink signal quality signal to HOM 116 (or other information indicative of an attribute of the uplink optical signal)...In such an implementation, when the optical power level drops below a predetermined threshold power level [an indication of a potential fault]…”).

Regarding Claim 5, The method of claim 1, the combination of Sabat, Hrastar, and Huisenga  teaches wherein determining the indication of the potential fault condition of the digital transport link includes using two or more different link quality indicators (BER and/or power level) in combination, wherein the cable is one of an optical cable or a copper cable (Fig. 1, optical fiber path 120/125). (Sabat: [0042, Fig. 4] “The method proceeds to 450 with switching between a normal state and backup state based on one or both of the signal quality of the uplink optical signal and the signal quality of the downlink optical signal.” where it is described the signal quality can be measured by either BER and/or power level on each of the uplink and downlink).

Regarding Claim 6, The method of claim 1, the combination of Sabat, Hrastar, and Huisenga teaches further comprising presenting the indication of the potential fault condition of the digital transport link via at least one of a graphical user interface, a table, an email alert, or a text message. (Huisenga: [Col. 5, Lines 34-39]  “Depending upon the rate at which the bit error rate increases, an indication can be provided to an operator as either a warning of degradation or an indication of imminent failure, and [Col. 3, Lines 57-59] "an optional display 78 is provided which can be used to display diagnostic information to an operator. The display can provide diagnostic help status, and a local display is an indication of all devices on a loop segment").
The rational and motivation for adding this teaching of Huisenga is the same as for Claim 1.

Regarding Claim 7, The method of claim 1, the combination of Sabat, Hrastar, and Huisenga teaches wherein presenting the indication of the potential fault condition of the digital transport link is by the graphical user interface, (Huisenga: [Col. 5, Lines 34-39]  “Depending upon the rate at which the bit error rate increases, an indication can be provided to an operator as either a warning of degradation or an indication of imminent failure, and [Col. 3, Lines 57-59] "an optional display 78 is provided which can be used to display diagnostic information to an operator. The display can provide diagnostic help status, and a local display is an indication of all devices on a loop segment"),
The rational and motivation for adding this teaching of Huisenga is the same as for Claim 1.
wherein the graphical user interface includes a network diagram (cable modem map) depicting the distributed antenna system and one or more selectable data filters (e.g. Fig. 13, icons 1-12) for selecting an attribute (e.g. fault indication) of the digital transport link in the distributed antenna system, wherein presentation of the digital transport link is based on the attribute. (Hrastar: [Col. 22, Lines 9-14, Figs. 13-17] "The cable modem map represented by the screen shots in FIGS. 13-17 improve the user's perception and understanding of the topology of the cable plant and also provides a logical binding between the physical location of the cable modem, the user and the "route" in which the modem's data path follows. " and Hrastar: [Col. 22, Lines 25-31, Figs, 13-17] "To locate a specific modem, the user can select an existing fault indication for the modem or the user may enter the modem's icon label into an application. The topology management application will raise the map containing the modem. Alternatively, the user may "drill down" through the icon/symbol hierarchies to find the modem as was done above with respect to FIGS. 13-17.").
The rational and motivation for adding this teaching of Hrastar is the same as for Claim 1.

Regarding Claim 8, Sabat teaches A system comprising: a measurement module (ROM 136) configured to determine a link quality indicator (BER) associated with an aspect of performance of a digital transport link in a distributed antenna system (Sabat: Fig. 1, DAS 100) over time, wherein the digital transport link is a cable (Fig. 1, optical fiber path 120/125); (Sabat: [0026, Fig. 1] "when the BER drops below a predetermined threshold level, ROM 136 reports the BER to HOM 116 so that HOM 116 can make the determination on whether to switch from the primary fiber path 120 to the backup fiber path 125"),
Sabat teaches determining the BER relating to performance in a DAS, but does not explicitly teach an aspect of performance of a digital transport link in the distributed antenna system over time, and wherein the user device is separate from the distributed antenna system, wherein the user device is communicatively coupled to the distributed antenna system.
However, Hrastar does teach a link quality indicator (BER) associated with an aspect of performance of a digital transport link in the distributed antenna system over time (Hraster: [Col. 19, Lines 40-41] "Bit Error Rate: The number of bits in error over time is collected based on inferences made at the cable modem 106 or derived specifically as described above"); 
wherein the user device (server 111/operator display) is separate from the distributed antenna system, wherein the user device is communicatively coupled to the distributed antenna system (cable plant 105). (Hrastar: [Col. 7, Lines 63-65 , Fig.1, "Network control and management server 111 is preferably a computer or work station having a processor, memory and an operator display" which is separate from server cable plant 105 (DAS)).
It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the method of Sabat to include the teachings of Hrastar in order to provide a definition of BER as a performance aspect over time and status and indication of potential faults to an operator on a display connected to the system (Hrastar: [Col. 14, Lines 11-14, Col. 19, Lines 40-41]).
Continuing, the combination of Sabat and Hraster does not explicitly teach a diagnostic module configured to determine an indication of a potential fault condition of the digital transport link based on a history of the link quality indicator determined over time and before a fault condition of the digital transport link associated with the potential fault condition of the digital transport link occurs, wherein a potential fault condition of the digital transport link comprises a degradation of operation of the digital transport link to outside a normal operating range, wherein a normal operating range comprises a range of parameters in which the digital transport link is functioning at its full performance; and a presentation module configured to output the indication of the potential fault condition of the digital transport link to a user device to be displayed for a user.
However, Huisenga does teach a diagnostic module (Fig. 2, diagnostic circuitry 54) configured to determine an indication of a potential fault condition (imminent failure) of the digital transport link based on a history (trend) of the link quality indicator (BERT) determined over time and before a fault condition of the digital transport link (loop 18) associated with the potential fault condition of the digital transport link occurs, (Huisenga: [Col. 5, Lines 29-39] “through the monitoring of the bit error rate (BERT) of each device connected to the two-wire loop 18. If a single device on the loop 18 shows a trend towards a higher bit error rate than a baseline for a particular installation, this can be an indication that the device is failing and may require service. Depending upon the rate at which the bit error rate increases, an indication can be provided to an operator as either a warning of degradation or an indication of imminent failure. Prediction of this impending failure allows the device to be repaired at the next scheduled maintenance interval"),
wherein a potential fault condition of the digital transport link comprises a degradation (higher bit error rate) of operation of the digital transport link to outside a normal operating range (baseline), (Huisenga: [Col. 5, Lines 29-39] “If a single device on the loop 18 shows a trend towards a higher bit error rate than a baseline for a particular installation, this can be an indication that the device is failing and may require service"),
wherein a normal operating range comprises a range of parameters (saved data) in which the digital transport link is functioning at its full performance; (Huisenga: [Col. 4, Lines 2-14] "When the diagnostic device is initially installed on a new or existing segment, the device can analyze the communications from each field device, as each field device performs normal process communications. This information can be saved, for example in memory 72, for future reference conditions for each device individually. This saved data can be used to identify normal operation and provide a baseline for use in subsequent diagnostics. Characterization of each device in this manner allows for more precise diagnostics. Additionally, each device can be compared to standards in accordance with specific communication protocols, such as Fieldbus protocols, to ensure that the device is conforming to appropriate standards");
and a presentation module configured to output the indication of the potential fault condition of the digital transport link to a user device (display 78) to be displayed for a user. (Huisenga: [Col. 5, Lines 34-39]  “Depending upon the rate at which the bit error rate increases, an indication can be provided to an operator as either a warning of degradation or an indication of imminent failure, and [Col. 3, Lines 57-59] "an optional display 78 is provided which can be used to display diagnostic information to an operator. The display can provide diagnostic help status, and a local display is an indication of all devices on a loop segment"),
It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the combination of Sabat and Hraster to include the teachings of Huisenga in order to determine a potential fault based on degradation of a normal operation range to prevent failure (Huisenga: [Col. 5, Lines 29-39, Col. 4, Lines 2-14]).

Regarding Claim 9, The system of claim 8, the combination of Sabat, Hrastar, and Huisenga teaches wherein the measurement module and the diagnostic module are components of a head-end unit of the distributed antenna system. (Sabat: [Fig. 1] the fiber optic transceiver 112 and Hub OP Manager are both part of Hub 110 which is interpreted as a head-end unit from Sabat: [0003] "wherein the hub communicates with the at least one remote node via either one of a primary fiber path and a backup fiber path, the primary fiber path comprising an uplink fiber and a downlink fiber and the backup fiber path comprising an uplink fiber and a downlink fiber").

Regarding Claim 13, The system of claim 8, the combination of Sabat, Hrastar, and Huisenga teaches wherein the presentation module is further configured to present the indication of the potential fault condition of the digital transport link via at least one of a graphical user interface, a table, an email alert, or a text message. (Huisenga: [Col. 5, Lines 34-39]  “Depending upon the rate at which the bit error rate increases, an indication can be provided to an operator as either a warning of degradation or an indication of imminent failure, and [Col. 3, Lines 57-59] "an optional display 78 is provided which can be used to display diagnostic information to an operator. The display can provide diagnostic help status, and a local display is an indication of all devices on a loop segment"),.


Regarding Claim 14, The system of claim 8, the combination of Sabat, Hrastar, and Huisenga teaches wherein the presentation module is further configured to present one or more selectable data filters (e.g. Fig. 13, icons 1-12) for selecting an attribute of the digital transport link, 
and a network diagram (cable modem map) depicting the distributed antenna system where the digital transport link is presented based on the attribute. (Hrastar: [Col. 22, Lines 9-14, Figs. 13-17] "The cable modem map represented by the screen shots in FIGS. 13-17 improve the user's perception and understanding of the topology of the cable plant and also provides a logical binding between the physical location of the cable modem, the user and the "route" in which the modem's data path follows. " and Hrastar: [Col. 22, Lines 25-31, Figs, 13-17] "To locate a specific modem, the user can select an existing fault indication for the modem or the user may enter the modem's icon label into an application. The topology management application will raise the map containing the modem. Alternatively, the user may "drill down" through the icon/symbol hierarchies to find the modem as was done above with respect to FIGS. 13-17.")
The rational and motivation for adding this teaching of Hrastar is the same as for Claim 8.

Regarding Claim 15, The system of claim 8, the combination of Sabat, Hrastar, and Huisenga teaches wherein the diagnostic module is configured to determine the indication of a potential fault condition of the digital transport link based on a difference between the link quality indicator measured at a first time and the link quality indicator measured at a second time. (Huisenga: [Col. 5, Lines 29-39]  “Another example diagnostic can be through the monitoring [i.e. measuring first/second values] of the bit error rate (BERT) of each device connected to the two-wire loop 18. If a single device on the loop 18 shows a trend towards a higher bit error rate than a baseline for a particular installation, this can be an indication that the device is failing and may require service" where monitoring for a trend indicates multiple measurments are made and compared).
The rational and motivation for adding this teaching of Huisenga is the same as for Claim 8.

wherein the cable is one of an optical cable and a copper cable (Hrastar: (38) "Typically, the transmission medium will be a high-speed, high-capacity fiber optic cable such as a T1 or T3 cable").
The rational and motivation for adding this teaching of Hrastar is the same as for Claim 8.

Regarding Claim 16, Sabat teaches A system comprising: a measurement module (ROM 136) configured to determine a link quality indicator (BER) associated with a component (transceiver 132) of a distributed antenna system over time, wherein the digital transport link is a cable (Fig. 1, optical fiber path 120/125); (Sabat: [0026, Fig. 1] "fiber optic transceiver 132 communicates the bit error rate (BER) of the downlink optical signal it receives to ROM 136. In such an implementation, when the BER drops below a predetermined threshold level, ROM 136 reports the BER to HOM 116 so that HOM 116 can make the determination on whether to switch from the primary fiber path 120 to the backup fiber path 125"),
Sabat teaches determining the BER relating to performance in a DAS, but does not explicitly teach a link quality indicator…of a distributed antenna system over time, and wherein the user device is separate from the distributed antenna system..
However, Hrastar does teach a link quality indicator (BER)… of a distributed antenna system over time (Hraster: [Col. 19, Lines 40-41] "Bit Error Rate: The number of bits in error over time is collected based on inferences made at the cable modem 106 or derived specifically as described above"); 
(Hrastar: [Col. 19, Lines 40-41]).
Continuing, the combination of Sabat and Hraster does not explicitly teach a diagnostic module configured to determine an indication of a potential fault condition of the digital transport link before a fault condition of the digital transport link associated with the potential fault condition of the digital transport link occurs by comparing a history of the parameter determined over time with expected value of the parameter; wherein a potential fault condition of the digital transport link comprises a degradation of operation of the digital transport link to outside a normal operating range, wherein a normal operating range comprises a range of parameters in which the digital transport link is functioning at its full performance; and a presentation module configured to provide the indication of a potential fault condition of the digital transport link to a user via a graphical user interface.
However, Huisenga does teach a diagnostic module (Fig. 2, diagnostic circuitry 54) configured to determine an indication of a potential fault condition (imminent failure) of a digital transport link (loop 18) before a fault condition of the digital transport link associated with the potential fault condition of the digital transport link occurs by comparing a history (trend) of the parameter (BERT) determined over time with expected value (baseline) of the parameter; (Huisenga: [Col. 5, Lines 29-39] “through the monitoring of the bit error rate (BERT) of each device connected to the two-wire loop 18. If a single device on the loop 18 shows a trend towards a higher bit error rate than a baseline for a particular installation, this can be an indication that the device is failing and may require service. Depending upon the rate at which the bit error rate increases, an indication can be provided to an operator as either a warning of degradation or an indication of imminent failure. Prediction of this impending failure allows the device to be repaired at the next scheduled maintenance interval"),
wherein a potential fault condition of the digital transport link comprises a degradation (higher bit error rate) of operation of the digital transport link to outside a normal operating range (baseline), (Huisenga: [Col. 5, Lines 29-39] “If a single device on the loop 18 shows a trend towards a higher bit error rate than a baseline for a particular installation, this can be an indication that the device is failing and may require service"),
wherein a normal operating range comprises a range of parameters (saved data) in which the digital transport link is functioning at its full performance; (Huisenga: [Col. 4, Lines 2-14] "When the diagnostic device is initially installed on a new or existing segment, the device can analyze the communications from each field device, as each field device performs normal process communications. This information can be saved, for example in memory 72, for future reference conditions for each device individually. This saved data can be used to identify normal operation and provide a baseline for use in subsequent diagnostics. Characterization of each device in this manner allows for more precise diagnostics. Additionally, each device can be compared to standards in accordance with specific communication protocols, such as Fieldbus protocols, to ensure that the device is conforming to appropriate standards");
and a presentation module configured to provide the indication of a potential fault condition of the digital transport link to a user via a graphical user interface (Fig. 5, display 78) (Huisenga: [Col. 5, Lines 34-39]  “Depending upon the rate at which the bit error rate increases, an indication can be provided to an operator as either a warning of degradation or an indication of imminent failure, and [Col. 3, Lines 57-59] "an optional display 78 is provided which can be used to display diagnostic information to an operator. The display can provide diagnostic help status, and a local display is an indication of all devices on a loop segment"),
(Huisenga: [Col. 5, Lines 29-39, Col. 4, Lines 2-14], [Col. 3, Lines 57-59]).

Regarding Claim 17, The system of claim 16, the combination of Sabat, Hrastar, and Huisenga teaches wherein the presentation module is further configured to present (i) one or more selectable data filters for selecting an attribute of a digital transport link  (e.g. Fig. 13, icons 1-12), (Hrastar: [Col. 22, Lines 25-31, Figs, 13-17] "To locate a specific modem, the user can select an existing fault indication for the modem or the user may enter the modem's icon label into an application. The topology management application will raise the map containing the modem. Alternatively, the user may "drill down" through the icon/symbol hierarchies to find the modem as was done above with respect to FIGS. 13-17."),
and (ii) a network diagram (cable modem map) depicting the distributed antenna system based on the attribute. (Hrastar: [Col. 22, Lines 9-14, Figs. 13-17] "The cable modem map represented by the screen shots in FIGS. 13-17 improve the user's perception and understanding of the topology of the cable plant and also provides a logical binding between the physical location of the cable modem, the user and the "route" in which the modem's data path follows.").
The rational and motivation for adding this teaching of Hrastar is the same as for Claim 16.

Regarding Claim 18, The system of claim 16, the combination of Sabat, Hrastar, and Huisenga teaches wherein the diagnostic module is configured to: measure a first value of the parameter (BER) at a first time; measure a second value of the parameter at a second time; determine a first expected value of the parameter (baseline); determine a second expected value of the parameter (baseline); (Huisenga: [Col. 5, Lines 29-39]  “Another example diagnostic can be through the monitoring [i.e. measuring first/second values] of the bit error rate (BERT) of each device connected to the two-wire loop 18. If a single device on the loop 18 shows a trend towards a higher bit error rate than a baseline for a particular installation, this can be an indication that the device is failing and may require service. Depending upon the rate at which the bit error rate increases, an indication can be provided to an operator as either a warning of degradation or an indication of imminent failure. Prediction of this impending failure allows the device to be repaired at the next scheduled maintenance interval");
compare the first value of the parameter to the first expected value (baseline) of the parameter to generate a first comparison; compare the second value of the parameter to the second expected value (baseline) of the parameter to generate a second comparison; (Huisenga: [Col. 5, Lines 29-39]  “Another example diagnostic can be through the monitoring [i.e. measuring first/second values] of the bit error rate (BERT) of each device connected to the two-wire loop 18. If a single device on the loop 18 shows a trend towards a higher bit error rate than a baseline for a particular installation, this can be an indication that the device is failing and may require service" where monitoring for a trend indicates multiple measurments are made and compared);
determine a rate of change (trend) between the first comparison and the second comparison over a period of time between the first time and the second time; and compare the rate of change to a threshold rate of change (higher bit error rate than a baseline) to determine the indication of the potential fault condition of the digital transport link. (Huisenga: [Col. 5, Lines 29-39] “Another example diagnostic can be through the monitoring [i.e. measuring first/second values] of the bit error rate (BERT) of each device connected to the two-wire loop 18. If a single device on the loop 18 shows a trend towards a higher bit error rate than a baseline for a particular installation, this can be an indication that the device is failing and may require service").
The rational and motivation for adding this teaching of Huisenga is the same as for Claim 16.

Claims 10-12 is hereby rejected under 35 U.S.C. 103 as being unpatentable over Sabat et al. (hereafter Sabat) US Patent Application 2007/0264009 A1 in view of Hrastar, et al. (hereafter Hrastar) US Patent 6272150 B1, and in further view of Huisenga, et al. (hereafter Huisenga) US Patent 7321846, and in further view of Karam, et al. (hereafter Karam) US Patent 2013/0286864 A1.

Regarding Claim 10, The system of claim 8, the combination of Sabat, Hrastar, and Huisenga does not explicitly teach wherein the measurement module is configured to determine a near-end crosstalk value for one or more frequencies.
However, Karam does teach wherein the measurement module is configured to determine a near-end crosstalk value for one or more frequencies. (Karam: [0114-0119, Fig 5]) "Process 1300 also calls for determining whether the common-mode noise on the channel is acceptable (operation 1308)..." a test may call for signals at different frequencies to be inserted into the channel. If there is another common-mode signal to insert in the channel, process 1300 calls for inserting the common-mode signal into one or more portions of the channel (operation 1320) and monitoring one or more portions of the channel for differential-mode noise (operation 1324)").
It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the combination of Sabat, Hrastar, and Huisenga to include the teachings of Karam in order to measure near-end crosstalk for multiple frequencies in order determine if a cable is causing crosstalk and of the correct type (Karam: [0030, 0119]).

Claim 11, The system of claim 10, the combination of Sabat, Hrastar,  and Karam teaches wherein the measurement module is configured to determine an expected near-end crosstalk value for each of the one or more frequencies. (Karam: [0114, Fig 5]) "The common-mode noise may, for example be acceptable if it is below a certain power level, as reflected by the C2D or the effective equivalent differential noise. A look-up table with voltage over frequency for C2D could be used as a reference and stored locally in the system").
The rational and motivation for adding this teaching of Karam is the same as for Claim 10.

Regarding Claim 12, The system of claim 11, the combination of Sabat, Hrastar, and Karam teaches wherein the diagnostic module is configured to determine the indication of the potential fault condition of the digital transport link by determining that a cable type of the digital transport link is different than an intended cable type based on comparing a measured near-end crosstalk value at each of the one or more frequencies to expected near-end crosstalk values at each of the one or more frequencies. (Karam: [0030-0031] "The common-mode on the cable may be coupled via magnetic/parasitic capacitance effects onto the other cables in the bundle. The amount of such coupling is typically a function of cable type (Cat 6, Cat 6a, etc.), the level of common-mode voltage coupled onto a channel, cable proximity, connector(s) proximity throughout the channel, and even the end common-mode termination existing inside the system that may be faulty or simply unknown for the devices that follow the standard...[0031] Typically, common-to-differential (C2D) conversion is not measured by the system or the physical transceiver in the system...C2D conversion of the channel may be a function of the cable type, cable manufacturer, plug-connector interface, cable length, common-mode terminations inside the system, the number of connectors in the channel and their separation distance, and the frequency and amplitude of the coupled common-mode noise").
.

Claims 19-20 are hereby rejected under 35 U.S.C. 103 as being unpatentable over Sabat et al. (hereafter Sabat) US Patent Application 2007/0264009 A1 in view of Hrastar, et al. (hereafter Hrastar) US Patent 6272150 B1, and in further view of Huisenga, et al. (hereafter Huisenga) US Patent 7321846, and in further view of Palanisamy, et al. (hereafter Palanisamy) US Patent Application 2012/0134673 A1.

Regarding Claim 19, The system of claim 16, the combination of Sabat, Hrastar, and Huisenga does not explicitly teach wherein the measurement module is configured to determine a location of an interference source based on one or more interference link quality indicators.
However, Palanisamy does teach wherein the measurement module is configured to determine a location of an interference source based on one or more interference link quality indicators. (the head-end unit (HEU) contains measurement components, for example, (Palanisamy: [0219, Fig. 38C] "...the power or signal strength of the electrical RF signals 1268 can be measured by the downlink calibration measurement components 1265...[and] Gains can be adjusted in components present in the downlink communication path 1250". Gain adjustments and their associated network devices and locations are made available in the GUI in the 'Advanced View’ (Palanisamy: [0247, Fig. 47A]),
wherein the cable is one of an optical cable and a copper cable (Palanisamy: [0089, Fig. 1] "optical-fiber-based wireless system 10").
It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the combination of Sabat, Hrastar, and Huisenga to include the (Palanisamy [0247]).

Regarding Claim 20, The system of claim 16, the combination of Sabat, Hrastar, and Huisenga does not explicitly teach wherein the diagnostic module is configured to predict a likelihood that the fault condition will occur before the fault condition occurs based on the indication of the potential fault condition of the digital transport link.
However, Palanisamy does teach wherein the diagnostic module is configured to predict a likelihood that the fault condition will occur before the fault condition occurs based on the indication of the potential fault condition of the digital transport link. (Palanisamy: [0200, Fig. 25A] the HEU contains diagnostic elements for  potential fault analysis and its HEU controller 958 calculates alarms based upon threshold values where "The ability to provide threshold values for alarm points allows the HEU 902 to not only detect failures but to predict failures. The thresholds for alarm points can be set such that exceeding the threshold is indicative of a predicted or possible future failure as opposed to an actual failure.").
It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the combination of Sabat, Hrastar, and Huisenga to include the teachings of Palanisamy to predict a possible future failure (Palanisamy [0200]).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD L SCHNELL whose telephone number is (408)918-7541.  The examiner can normally be reached on Monday-Friday 6:30A - 4:00P PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel Beharry can be reached on 571-270-5630.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/R.L.S/Examiner, Art Unit 2416   

/ALEX SKRIPNIKOV/Primary Examiner, Art Unit 2416